United States Court of Appeals
                     For the First Circuit


No. 15-1424

   ELIZABETH CARRASQUILLO-ORTIZ; CARMEN GUZMÁN-VÁZQUEZ; DANIEL
    OUVIÑA; VÍCTOR RIVERA; MATILDE RODRÍGUEZ-NOA; BRENDA ENID
              VÁZQUEZ-DIAZ; FRED VOLTAGGIO-DE JESÚS,

                     Plaintiffs, Appellants,

                               v.

                    American Airlines, Inc.,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on January 22, 2016, is
amended as follows:

     On page 7, footnote 2, replace "Reyes Sánchez" with "Reyes
Sánchez".